Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.1 Section 1350 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of TrueYou.Com Inc. (the Company) does hereby certify, to such officers knowledge, that: The Quarterly Report on Form 10-Q for the fiscal quarter ended September 29, 2007 (the Form 10-Q) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 16, 2008 /s/ Matthew Burris Matthew Burris Chief Operating Officer and Chief Financial Officer
